Citation Nr: 0412143	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-21 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
migraine headaches.




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from March 1997 to May 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO issued a decision in November 2002 that, in 
part, granted service connection for migraine headaches.  A 
noncompensable evaluation was at first assigned-effective 
May 21, 2002.  Subsequently, in January 2003, the RO assigned 
a 30 percent evaluation with the same effective date.  The 
veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran's service medical records (SMRs) show that she 
sustained head trauma in March 1998 when struck on the head 
with a tent pole.  And she subsequently experienced recurrent 
migraine headaches.  When she was examined at a service 
department neurology clinic in March 2002, she related that 
she had been assigned to quarters twice a week during the 
preceding three weeks because of her migraines.  She also 
indicated that, prior to the three weeks before, she had been 
doing very well, experiencing only one migraine episode per 
month.  Her service in the military ended in May 2002.



During a VA general medical examination in July 2002, the 
veteran reported experiencing two migraine headaches per 
month.  She did not provide any detail about the character or 
duration of the headaches.  Further, she did not indicate 
whether she was working and the impact, if any, of the 
migraine headaches on her functioning in the work place.  The 
character and duration of migraine episodes, as well as their 
impact on economic adaptability are the principal factors for 
determining whether the criteria are met for assigning the 
next higher evaluation of 50 percent for the migraines.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).  So 
information concerning this must be obtained.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The veteran should be asked to 
furnish any employment records indicating 
the impact of her migraine headaches on 
her adaptability in the work place.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
this service-connected disability or any 
other correspondence from her employer 
indicating any interference with her 
job performance attributable to her 
migraines.

2.  Thereafter, schedule the veteran for 
an appropriate VA medical examination to 
determine the current severity of her 
migraine headaches under the applicable 
rating criteria.  The examination must 
include a review of her history and 
current complaints, as well as a 
comprehensive clinical evaluation.  
Specifically, the examiner should comment 
on the character, frequency and duration 
of the migraine attacks, including 
whether they are completely prostrating 
and prolonged productive of severe 
economic inadaptability.

3.  Review the report of the VA medical 
examination to ensure it provides the 
information requested to properly rate 
the disability at issue.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran an appropriate 
supplemental statement of the case (SSOC) 
and give her time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

